DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, adding a control to independent claim 1, filed 12-08-2021, have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC §101 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13-22, 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yomogida (JP H061240 A) in view of Harasaki (US 20110178657 A1) and Song (US 20170017236 A1).

REGARDING CLAIM 13, Yomogida discloses, determining with the computer at least one first waiting dependency between a first path point of the first path and a first path point of the second path in order to avoid a collision between the first machine and the second machine (Yomogida [0022-0023]); wherein a first quality criterion (collision avoidance - Yomogida [0023]) for jointly traveling the first path and the second path while complying with the first waiting dependency (the automatic guided vehicle that stopped at the stop point earlier runs at the confluence (FIFO) - Yomogida [0022]) is not worse than a second quality criterion (preventing deadlock - Yomogida [0022]) for jointly traveling the first path and the second path while complying with an alternative inverse second waiting dependency (priority will be given to either one (random) - Yomogida [0022]) between a second path point of the first path of the first machine and a second path point of the second path in order to avoid the same collision (design choice dependent upon applicant’s track design); wherein the instructions are based on the determined at least one first waiting dependency ([0016] The control unit 14 performs the input and output with the above-described components - Yomogida).
It is the examiners assertion that Yomogida implicitly discloses an alternative inverse second waiting dependency by stating a first-in-first-out (FIFO) approach and a random approach (orderly or rule based is interpreted as the inverse of random).
Be-that-as-it-may, for the sake of moving prosecution forward, is the same field of endeavor, Harasaki explicitly discloses an alternative inverse second waiting dependency, (Harasaki: [FIG. 3 (S1, S4)]), for the benefit of mitigating AGV collision and promote efficiency.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method of preventing automated guided vehicle mutual collision at confluence disclosed by Yomogida to include passage criteria taught by Harasaki. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate AGV collision and promote efficiency.
It is the examiners assertion that Yomogida in view of Harasaki discloses the newly amended limitations of claim 1. It is the examiners assertion that “cause the first machine to move along the first path and the second machine to move along the second path” is a design choice approaching an intended use. Yomogida in view of Harasaki discloses all dependencies and criterion claimed by the applicant, and, said dependencies and criterion disclosed by Yomogida in view of Harasaki can be applied to any AGV track/path design. The crafted claim language is specific to the applicant’s path design, and is a result of a design choice approaching an intended use.
Be-that-as-it-may, for the sake of moving prosecution forward, the examiner will introduce an additional prior art reference for addressing the new limitations of claim 1.
Yomogida in view of Harasaki discloses issuing instructions from the computer to first and second machines causing movement. Yomogida in view of Harasaki does not explicitly disclose, issuing instructions from the computer to the first machine and the second machine that cause the first machine to move along the first path and the second machine to move along the second path.
However, in the same field of endeavor, Song discloses, see at least (Song [FIG. 24, 25, 26, 27, 28, 29, 31] for first machine to move along the first path and the second machine to move along the second path; ¶'s[0164-0165]), for the benefit of controlling AGVs based on a variety of mobile path blocks design, in which the travel path can be determined depending on user's convenience where AGVs can detour or standby by based on the state (i.e., velocity, position, priority, or mobile path block outline) of each of AGVs, thereby improving the travel efficiency.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a modified Yomogida to include navigating a variety of path blocks design taught by Song. One of ordinary skill in the art would have been motivated to make this modification in order to x.

REGARDING CLAIM 14, Yomogida in view of Harasaki and Song remain as applied above to claim 13, and further, Harasaki also teaches, wherein the first quality criterion for jointly traveling the first path and the second path while complying with the first waiting dependency is better than the second quality criterion for jointly travelling the first and second paths while complying with the alternative inverse second waiting dependency (Harasaki: [FIG. 4] the first quality criterion for jointly traveling the first path and the second path while complying with the first waiting dependency is better than the second quality criterion for jointly travelling the first and second paths while complying with the alternative inverse second waiting dependency can be observed.).

REGARDING CLAIM 15, Yomogida in view of Harasaki and Song remain as applied above to claim 13, and further, Yomogida also teaches, determining a possible collision in advance when there is joint traveling of the first path and the second path by the first and second movable machines, respectively, without complying with the at least one first waiting dependency (Yomogida: [0004]).

REGARDING CLAIM 16, Yomogida in view of Harasaki and Song remain as applied above to claim 15, and further, Yomogida also teaches, wherein the first waiting dependency is determined based on a first path point on one of the first or second paths that is located on that path before the possible collision (Yomogida: [0010]), and a first path point that is located on the other of the first and second paths and which is located on that path after the possible collision (Yomogida: [FIG. 5] Fig. 5, elements 106 and 107 are interpreted as path points located on a path after possible collision; [FIG. 1] In fig. 1, any location/position of combined path after confluence 12 is interpreted as points located after possible collision.).

REGARDING CLAIM 17, Yomogida in view of Harasaki and Song remain as applied above to claim 13, and further, Yomogida also teaches, determining a value of the first quality criterion for jointly traveling the at least one first path and the second path while complying with the first waiting dependency between a first path point of the at least one first path and a first path point of the second path in order to avoid the collision (Yomogida: [0001]), determining a value of the second quality criterion for jointly traveling the at least one first path and the second path while complying with the alternative inverse second waiting dependency between a second path point of the at least one first path and a second path point of the second path in order to avoid the collision (Yomogida: [0022-0023]); and selecting one of the first waiting dependency or second waiting dependency as a defined waiting dependency in order to avoid the collision based on the first and second quality criterion values (Yomogida: [0022-0023]).
In this case, "the present invention relates to anti-collision method and apparatus of the AGV mutual at the confluence" is interpreted as the prevailing criterion "first quality criterion for jointly traveling the at least one first path and the second path while complying with the first waiting dependency between a first path point of the at least one first path and a first path point of the second path in order to avoid the collision". In this case, "safely travel without colliding in the confluence" is interpreted as "jointly traveling the at least one first path and the second path".
In this case, mitigating deadlock is interpreted as a secondary quality criterion due to its design in to mitigate collision (primary objective). In this case, complying with first-in-first-out or "priority given to either one" are considered inverse and in compliance with the mitigating deadlock objective.

REGARDING CLAIM 18, Yomogida in view of Harasaki and Song remain as applied above to claim 13, and further, Yomogida also teaches, replacing the at least one waiting dependency with a different waiting dependency that is alternative and inverse to the at least one waiting dependency in response to the at least one waiting dependency causing an indefinite waiting dependency (Yomogida: [0022]).
In this case, "priority will be given to either one" is interpreted as an "alternative and inverse" to "the automatic guided vehicle that stopped at the stop point earlier runs at the confluence". In this case, "priority will be given to either one" is interpreted as an "indefinite waiting dependency".

REGARDING CLAIM 19, Yomogida in view of Harasaki and Song remain as applied above to claim 18, and further, Yomogida also teaches, the at least one waiting dependency is an alternative inverse waiting dependency; or the different waiting dependency is another alternative inverse waiting dependency between a path point of the first path of the first machine and a path point of the second path (Yomogida: [0022]).
In this case, "priority" based on a first-in-first-out or random selection to bypass a deadlock is interpreted as "alternative inverse waiting dependency".

REGARDING CLAIM 20, Yomogida in view of Harasaki and Song remain as applied above to claim 19, and further, Yomogida also teaches, the at least one waiting dependency is an alternative inverse waiting dependency between one path point of the first path of the first machine and one path point of the second path (Yomogida: [0022]).
In this case, "priority" based on a first-in-first-out or random selection to bypass a deadlock is interpreted as "alternative inverse waiting dependency". In this case, points 3 and 12 of Fig. 1 are interpreted as points on first and second paths.

REGARDING CLAIM 21, Yomogida in view of Harasaki and Song remain as applied above to claim 13, and further, Yomogida also teaches, a plurality of path points and transfers between the path points (Yomogida: [0002-0004]); wherein a waiting dependency is determined such that the second movable machine leaves a path point of the second path only after a path point of the first path has been reached by the first machine in order to avoid a collision; and wherein an alternative inverse waiting dependency is determined such that the first movable machine leaves a path point of the first path only after a path point of the second path has been reached by the second machine in order to avoid the same collision (Yomogida: [0010]; [0022]).
Note that while Yomogida does not explicitly recite the terminology "wherein a waiting dependency permits leaving a path point of the second path only after a path point of the first path has been reached in order to avoid a collision; and wherein an alternative inverse waiting dependency permits leaving a path point of the first path only after a path point of the second path has been reached in order to avoid the same collision", Yomogida does teach AGV's stopping at a stop point, one AGV is permitted to pass, and once the AGV has passed, the remaining AGV is permitted to leave the stop point, and vice versa, which reads on the claimed limitation.
In this case, stop point is interpreted a first path point, and a confluence in interpreted as a second path point.
In this case, all of the 106 and 107 elements in figure 5 is interpreted as a plurality of path points and transfer points between path points.

REGARDING CLAIM 22, Yomogida in view of Harasaki and Song remain as applied above to claim 21, and further, Yomogida also teaches, at the plurality of transfers are transfer times (Yomogida: [0019-0021]).

REGARDING CLAIM 24, Yomogida in view of Harasaki and Song remain as applied above to claim 13, and further, Yomogida also teaches, the method steps are executed at least in part prior to and/or during joint travel of the at least one first path and the second path (Yomogida: [0013]; [0016]).
In FIG.1, elements 9 and 10 are at positions 3 and 4, where the method steps are performed.

REGARDING CLAIM 25, Yomogida in view of Harasaki and Song remain as applied above to claim 13, and further, Yomogida also teaches, the at least one first path is prioritized by default relative to the second path (Yomogida: [0022]).
In this case, "the automatic guided vehicle that stopped at the stop point earlier runs at the confluence" is interpreted as "at least one first path is prioritized by default relative to the second path." In this case, a first-in-first-out priority is interpreted as a default priority.

REGARDING CLAIM 27, limitations and motivations addressed, see claim 13 (supra).

REGARDING CLAIM 28, limitations and motivations addressed, see claim 14 (supra).

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yomogida (JP H061240 A) in view of Harasaki (US 20110178657 A1) and Song (US 20170017236 A1), as applied to claim 13 above, and in further view of Pfaff (US 20150285644 A1).

REGARDING CLAIM 23, Yomogida in view of Harasaki and Song remain as applied above to claim 13, and further, Yomogida in view of Harasaki and Song do not explicitly disclose, at least one of the first or second paths comprises at least one of a lane of an automated guided vehicle or a trajectory of a movable robot arm.
However, in the same field of endeavor, Pfaff discloses, “The paths in FIG. 5 (elements 41 - 47) are interpreted as lanes of an automated guided vehicle or a trajectory. In FIG. 2, a moveable robot arm can be observed (21)” (Pfaff: [FIG. 5]), for the benefit of providing environment specific capacities.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method of preventing automated guided vehicle mutual collision at confluence disclosed by a modified Yomogida to include a robotic arm taught by Pfaff. One of ordinary skill in the art would have been motivated to make this modification in order to provide environment specific capacities.

REGARDING CLAIM 26, Yomogida in view of Harasaki and Song remain as applied above to claim 13, and further, Yomogida also discloses, waiting dependencies are modeled by directed transverse lines between nodes (Yomogida: Fig.1, elements 1and 2 are interpreted as waiting dependencies modeled by transverse lines between nodes 3,  4, and 12.).
Yomogida in view of Harasaki are silent as to, the path arrangement and the additional path are modeled by a directed acyclic graph; path points are modeled by nodes.
However, in the same field of endeavor, Pfaff discloses, “According to the invention, a path through the graph is first planned, which path runs from the start node to the end node and, where applicable, through at least one intermediate node and thus comprises the corresponding edges. In order to maintain a suitable path, strategies and algorithms known in principle from graph theory can be used” (Pfaff: [0021]), for the benefit of organizing the flow of various steps to better observe AVG concepts such as exposure, outcomes, and causation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method of preventing automated guided vehicle mutual collision at confluence disclosed by a modified Yomogida to include nodes and graph theory taught by Pfaff. One of ordinary skill in the art would have been motivated to make this modification in order to organize the flow of various steps to better observe AVG concepts such as exposure, outcomes, and causation.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Pfaff (US 20150285644 A1) in view of Harasaki (US 20110178657 A1).

REGARDING CLAIM 29, Pfaff discloses, determine at least one first waiting dependency between a first path point of the first path and a first path point of the second path in order to avoid a collision between the first machine and the second machine (Pfaff: [0048]).
Pfaff does not explicitly disclose, a first quality criterion for jointly traveling the first path and the second path while complying with the first waiting dependency is not worse than a second quality criterion for jointly traveling the first path and the second path while complying with an alternative inverse second waiting dependency between a second path point of the first path of the first machine and a second path point of the second path in order to avoid the same collision.
However, is the same field of endeavor, Harasaki discloses, “A blocking control executed at a junction section will now be explained with reference to the flowchart shown in FIG. 3” (Harasaki: [0061]); “In FIG. 4, five guided vehicles A1, A2, A3, A4, and A5 traveling along the linear section 45 are about to pass through the second junction section 41 in succession while two guided vehicles B1 and B2 are waiting at the stop positions 61 and 63 along the exit-side connecting path 39. The second guided vehicle B2 stops itself at the stop position 63 in order to avoid colliding with the first guided vehicle B1 (the same applies for other guided vehicles mentioned below)” (Harasaki: [0065]), for the benefit of mitigating AGV collision and promote efficiency.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method of automated guided vehicle, system with a computer and a driverless transport vehicle, method for planning a virtual lane and method for operating a driverless transport vehicle disclosed by Pfaff to include passage criteria taught by Harasaki. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate AGV collision and promote efficiency.

Response to Arguments
Applicant's arguments filed 12-08-2021 have been fully considered but they are not persuasive.

The applicant has contended that the prior art references of Yomogida (JP H061240 A) in view of Harasaki (US 20110178657 A1) do not disclose, “to avoid the same collision” because the dependencies and criterion disclosed by Yomogida in view of Harasaki are for avoiding different collisions. The examiner respectfully disagrees.
As stated above and in interview dated 11-19-2021, Yomogida in view of Harasaki discloses all dependencies and criterion claimed by the applicant, and, said dependencies and criterion disclosed by Yomogida in view of Harasaki can be applied to any AGV track/path design (including that which is claimed in the instant application). The crafted claim language that is specific to the applicant’s path design is a result of a design choice approaching an intended use. If an applicant claims “a cylindrical rod, wherein a first end is tapered to a flat edge; and, wherein a second end has a gripping component to pry open a paint can”, the office has the burden of finding a flathead screwdriver that is capable of opening a paint can. In this instance, the dependencies and criterion, which are disclosed by Yomogida in view of Harasaki, are the “flathead screwdriver”, and “same collision” is the “paint can”. Additionally, the dependencies and criterion disclosed by Yomogida in view of Harasaki (wherein a first quality criterion (preventing deadlock - Yomogida [0022]) for jointly traveling the first path and the second path while complying with the first waiting dependency (the automatic guided vehicle that stopped at the stop point earlier runs at the confluence (FIFO) - Yomogida [0022]) is not worse than a second quality criterion (collision is surely prevented - Yomogida [0023]) for jointly traveling the first path and the second path while complying with an alternative inverse second waiting dependency (priority will be given to either one (random) - Yomogida [0022]) between a second path point of the first path of the first machine and a second path point of the second path in order to avoid the same collision, OR, Harasaki explicitly discloses an alternative inverse second waiting dependency, (Harasaki: [FIG. 3 (S1, S4)]),) are performed at every intersection and confluence to avoid a collision or deadlock. Because the prior art discloses all of the limitations (dependencies and criterion) that are performed at each intersection/confluence, except track design, it can  therefore be applied to any track design including the track design claimed in the instant application and avoiding the “same collision”. In the absence of an unanticipated result, resulting in an improvement to the technology that is paradigm shifting, the track design and resulting claim language is simply a matter of design choice. Because, Yomogida in view of Harasaki discloses the functional method steps that are claimed, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

The applicant has contended that the prior art references of Yomogida (JP H061240 A) in view of Harasaki (US 20110178657 A1) do not disclose, “an alternative inverse” waiting dependency. The examiner respectfully disagrees.
As cited above, Yomogida implicitly discloses an alternative inverse second waiting dependency by stating a first-in-first-out (FIFO) approach and a random approach (orderly or rule based is interpreted as the inverse of random).
Be-that-as-it-may, for the sake of moving prosecution forward, Harasaki is introduced for the explicit disclosure of an alternative inverse second waiting dependency, (Harasaki: [FIG. 3 (S1, S4)]), for the benefit of mitigating AGV collision and promote efficiency. Because Yomogida (JP H061240 A) in view of Harasaki (US 20110178657 A1) discloses an alternate inverse, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

The applicant has contended that Yomogida in view of Harasaki do not disclose first and second quality criterion. For first and second criterion please see collision prevention and deadlock as stated in claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663